JJPER CURIAM.
Relator’s application for supervisory writs is granted in part and denied in part.
We deny relator’s application for supervisory writs as it pertains to the Roman Catholic Church of the Archdiocese of New Orleans. However, although the entire record is not before us, we do have sufficient pleadings and evidence to conclude that a reasonable juror could find the Congregation of Our Lady of the Lake Roman Catholic Church and the Rev. Msgr. Joseph L. Chotin liable if the defendant, John Paruaka, is found at fault. See Hastings v. Baton Rouge Gen. Hosp., 498 So.2d 713, 718 (La.1986). If the trial court had found that the alleged acts never happened and had dismissed the other defendants for that reason, this Court would not exercise its supervisory jurisdiction and would defer to the appellate process. Here, however, in the absence of action by this Court, the three week trial will continue against defendant Paruaka and require a new trial in the event he is cast in judgment. Because of the nature of the case and the reasons assigned by the trial court, we vacate the judgment of the trial court granting a directed verdict in favor of defendants, the Congregation of Our Lady of the Lake Roman Catholic Church and Rev. Msgr. Joseph L. Chotin, and remand the ease for further proceedings. The stay order is lifted.

WRIT APPLICATION DENIED IN PART; GRANTED IN PART.

BARRY, J., concurs in part and dissents in part.
LOBRANO, J., concurs in the majority result.
LANDRIEU, J., dissents in part.
MURRAY, J., dissents in part for the reasons assigned by LANDRIEU, J.